UVELLEMENT
REPUBILQUE DEMOCRATIQUE pU cowco|

We’
Ë Aie)

F DE L'EQUATEUR
ERE DE MBANDAKA Mhandakn, le...

p°2-444-2/. Pen e : AR

pa Mensieur le pirecteur Général

de le Seciété Plantetiens ee —
Cens ruC

Huileries du

Lu. 089. bdtamensr è.
AREAS. KEIRSERASÀ E À
HensieuTr
j'ai l'honneur de vous faire parvenir
ma nnexe, un projet de contrat de location en double exemplaire que je vous
rie de me renvoyer dûment revêtu de yatre signature sous la rubrique « LE
dication de preuve ae paiement.

LOCATAIRE » au bas du dernier feuillet avec in
nàadla somme de

Les frais à payer g lève
ne PQ QLeQ75 ee PRNGS Congolais dont 185 détails ci-après :

a. Taxe contrat = 00 FC
b. ‘axe P.V. = mnt FC
c. Taxe croquis = 4000 FC
d. Loyers impayés de = “e Fire
e. Intérèt de retard (40%) = - Fe
f, Loyer annuel (25 ans ) = 51.075 FC

91.075 FC

vous invite à verser #0
résenmtation de la notë
a DGREQ)

Montant que je
N°200308 Chez ja Banques Gentrate du Gongo sur P
eparl ordonnateur äe le DGRAD (où äe

aüment établi
biliers à Mbandaka.
C}

sion des Titres jrnino
2 agréer, Men
4
\ 4
we ;
AREA OS TLLERS

compte
de perception
attaché à le Divi

Yauille

a considération distinquèe.

L'assurance de m

ba

IMMOBILIERS

nr cnesenenpesssnsenemgenenceee

CONCESSION ORDINAIRE N°D8/C
TERME DE BAIL: .n... arr

1. La République Démocratique du Congo: représentée par le Conservateur des
Titres immobiliers pour la circonscription foncière de Mbandaka, agissant en
vertu des pouvoirs qui lui sont conférés Par l'article 14 point CG: 0
l'ordonnance n° 74-148 au 02 Juillet 1974 portant Mesure d'exécution de la Loi
n° 78-021 du 20 Juillet 1973 portant régime général des biens, régime foncier
et immobilier et régime des sûretés, telle que modifiée et complétée à ce jour,
ci-après dénommée « LA REPUBLIQUE »de premier part.
EE:
I cu CONGO 844,10 b rioulée-
isication witionele AO1I48Y

ONS, ET HT z
F “ / i/14-3— Ta
1 siège social eu numéro 1 s ngongo-butete-"
onmmure de le à è v 5er D no me
ke À SÙ GA, CL-ROTÉ SRE
‘ . DAT bee

art, qui accepte, un
( 25008 renouvelable

ncède au soussigné de seconde p

Article 1, La République co
droit de concession ordinaire d'une durée de :.......!
commençant à courir le jour de sa ‘signature et portant le numéro .085......-du

plan cadastral, située à Mbhandaka dans la Commune du mème nom à destination
M BOT A is. ommers ee sfr Ees..dont les limites sont

» d'une superficie de RACE
représentées par un lisé l'échelle de...

ré rouge au croquis ci-annexé à
Article 2. Le présent contrat ne sera effectif qu'après le paiement par le

concessionnaire ordinaire d'un montant A trocronrnvresoness représentant le prix de

référence et les taxes rémunératoires d'usages.… Réetgantisz....…  .

nnaire ordinaire à l' obligation de maintenir sur la parcelle

concédée une mise En valeur au moins égale à celle concédée par le procès-
verbal de constat dressé 16...15/09/20Brcrerererer sauf en cas de démolition en
yue d'une reconstruction ent transformatioh ultérieure...

Article 3. Le concessio

st subordonné à l'obtention d'un
autorité qui a consentie le préset

NÉS RATES ARRET

4. Tout changement de destination €
autorisation expresse, écrite et préalable de l

PPETILILLLLE PEN P OI EL ALES LIL LL

CONTRAT, rsrmernrnnenenenenenerene
RAR L ETES

Ve

N°D8/CO.606 /EN DATE DU …

tout ce qui ne résulte pas des articles ci-dessus, le présent contrat

L dispositions de la Loi n° 90-008 du 18 Juillet 1980 modifiant et

à Loi n° 73-021 du 20 Juillet 1973 portant régime général de biens,

er et immobilier et régime des sûretés, spécialement en ses articles
ms RENE

_us la violation d'une des conditions reprises ci-dessus,
TNT 5 mise

SECT n
RITOIRE LMÉEMEE
LLE : 287.

WT

de rétérence, anses ue ay vas mr
our un montent total de:

unératoires p
£TFC payé suivant quittance

RAR
234 WT TIE Ce

Loi n° 13-021

pilier et r

exécution

tion où la

violation d'une des C0 nditions reprises ci-dessus:
la résolution au droit de concessio® ordinaire si, trois ms
, le concessionnaire ‘ ordi

perçues parle Trésor lui restant acquises à nn
e 7. Pour tout ce qui concerne
clarent élire domicile,

J'exécutiorn As
iteirde et a... 488%

promet contrat
le concessionnaire or

146... , République Démo
dela Conservation des titres

fmmobiliers à

nas
Fait à Mbhandeke, ©

